AO 399 (01/09) Waiver of the Service of Summons

lUNITED STATES DISTRICT COURT

for the

l Eastem District of stconsin `

 

Brian G. Heyer
Plaimi[]‘
~ V.
Experian information Solutlons, lnc., et a|.
Defendonl

Civil Action No. 19~0"|5

WAIVER` OF THE SERVICE OF SUMMONS

TQ; Br|an G. Heyer
(Name of the plaintiffs attorney ar unrepresented plaintt]?)

 

l have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver fomi, and a prepaid means of returning one signed copy of the form to you.

l, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.
l

l ' ' l understand that l, or the entity l represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that i waive any objections to the absence of a summons or of service.

l also understand that l, or the entity l represent, must file and serve an answer or a motion under Rule 12 within
60 days from gm V°i _Zplq , the date when this request was sent (or 90 days if it was sent outside the
United States), If l fail to iio so, a defaultjudgment will be entered against me or the entity l represent

 

 

 

 

baez Januarv 22. 2019 s/ J. Roberi vvevreter
Signature ofihe attorney or unrepresented party
Trans Union, LLC J. Roloert Weyreter
Pri`nred name ofparry waiving service of summons Prinled name

4545 Northwestern Drive` `Ziorisville. lN 46077
Address

iweyreier@schuckiilaw.com
' E»mai/ address

‘ (317) 363-2400

Telephone number

 

Duty to Avoid Unnecessary Expenses of Servirig a Summons

Rule 4 of the Federal Rules ofCivil'Procedure re uires certain defendants to cooperate in saying unnecessary expenses of serving a summons
and complaint A defendant who is located in the United tates and who fails to return a signed waiver cf service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure,

“Ciood cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant cr the defendant’s property.

if the waiver is signed and retumed, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

if you waive service, then you must, within the time specified on the waiver fcrm, serve an answer or a motion under Ruie 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

Case 1:19-cV-00015-WCG Filed 03/01/19 Page 1 of 1 Document 14

